The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: September 18 2019



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 In Re:                                          )       Case No. 19-31037
                                                 )
                                                 )       Chapter 13
 Bruce C. Amory                                  )
                                                 )       JUDGE JOHN P. GUSTAFSON
 Debtor(s).                                      )

                      ORDER CONTINUING CONFIRMATION HEARING

          This case came before the court on September 17, 2019, for Hearing on Confirmation of
Chapter 13 Plan. Attorney for Debtor and Attorney for Creditor appeared at the hearing by
telephone. The Chapter 13 Trustee was present in the courtroom. This matter will be continued
as set forth below.
          For good cause shown, it is
          ORDERED that an Amended Statement of Financial Affairs shall be filed within seven
(7) days from the filing date of this Order; and it is
          FURTHER ORDERED that Confirmation Hearing will be continued to October 29,
2019 at 9:30 a.m., in Courtroom No. 1, Room 119, United States Courthouse, 1716 Spielbusch
Avenue, Toledo, Ohio. Counsel may appear telephonically by contacting the Court at least 24
hours prior to the hearing.


                                                 ###



19-31037-jpg        Doc 37    FILED 09/18/19         ENTERED 09/18/19 13:57:23      Page 1 of 1
